        Case 1:15-cr-00095-AJN Document 2818 Filed 04/20/20 Page 1 of 5



UNITED STATES DISTRICT COURT                                                                          4/20/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                      15-cr-95 (AJN)
  Ivanjoel Aryeetey,
                                                                          ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       The Court is in receipt of Defendant’s April 8, 2020 letter, attached here as Exhibit A,

which it construes as a motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). The

Government shall respond to Defendant’s letter motion by April 20, 2020.

       After filing its response, the Government shall mail a copy of this Order and its response

to Defendant. If it is impracticable for the Government to mail a copy of this Order and its

response, then it should notify the Court within three days of the date of this Order, so the Court

can implement an alternative procedure.

       SO ORDERED.


 Dated: April 17, 2020
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
Case 1:15-cr-00095-AJN Document 2818 Filed 04/20/20 Page 2 of 5




                EXHIBIT A
                                                   ea

     Case 1:15-cr-00095-AJN Document 2818 Filed 04/20/20 Page 3 of 5



 •



-.
•                   Case 1:15-cr-00095-AJN Document 2818 Filed 04/20/20 Page 4 of 5




            1   ~t\? _ ,,re-\ _ -).c,\Q       _le,.,_~ ~ - -\\,,- e_ 01 '.   cJso bu-\
                                                                              1
                                                                               .     \                             c,      c, c\c\...·ess        -\\x-J
                1     (oajc\_ ~ ~-             Oc_ 1'.J l4 ~o'-".,, M.)_0 ,~u< w~•c'-'"'~                           s       <nJ         V   0
                                                                                                                                                 •"'


            fr,.--c\ _c\,c\            ~ ~\c\,,fss        '-u"--•1.·""' _:s _ ~L\"l 3 _ -f"J--\9C'\_ -AvL ,_~ ?,!- 7 , tS~,.P~
            I \ '()L\51;~      +\o_~ ~                 - ' lo~ --f.'~c\ ,➔               ~- >f1.. \'          r-e-c,,-\       --k>      '-"ff '~.., (._
            t{Y\'"\ 3       ec\u ~~--'\       · ,     l('c,<Se._   ~ ~c--~\c._(J-".._\Jlb                     1'r0       ?e~
                                                                                                                           ~                     Scc.•eJ
            I' £",:,-.cl,   -\lo, es      \l" c1s         1'.n            ~
                                                                   0.:,\ --\ \""'\       --1-o      J"'I       \ c- \   e c l e e\. ~           - , 'r

            , So ""'-'"\,,             -fc,-\ ,j.    ':j' '_ -;\cc;<''cs ¼,                 -\c ,\, ': ] cf"', -\'                <Y\('._        -\-o
            ,<'Q ec,c-\ "'\             \ e-\-\ e,      n~ cI      71 "   -:'£.      ...\ , ,I, t     G="' Cc-, e ,:,\'                     ~       c1 ,


            I ~ ' \'         C0'.=_       10<-ec.\ (1              ~   e ccLL-1""-         ' b ., 0 0e J?                      -1\--€           -,s"'J
                                                      _2'-'e" ~'-                                           ________ _
•
    _ ~-fec\<?vc~                 ~---,c~s                                                                                                                  J

        I                                                                                                                                                  _,
                                                                                         '¥7':le~~~ - s,,_,,\:,CCI, \\eJ
                                                                                                           _J_\JC\0        ~~\


        l
     I
     l

     I
    )
                                                               \_
                                 C,F)Filed-c) 5                <
e 1:15-cr-00095-AJN              - 0' 04/20/20
                      Document 2818
                                C)
                                              ~
                                                            Page
                                                              r  5

                                ~                  --
                                       u--.J      -3
                             ~         0
                                        f.         ~
                                                   ,..
                                                   ><
                                        w          r
                                                  .:::---
                         \         C:, 'i2         J
                              u-   ~
                                        SJ
                                           C)
                                                               n)
                                           0
                                           ,-:>    t) 4
                                                  ~            1-
                                                               ~
                                0
                                ~
                                                  r-,
                                                   1-
                                                   r
                                                   O ·
                                                            u   _J
                                                   ::)
                                                                ~


                                                   r,     .·
                                                                6'
                                                                ol)
                                                   l'I) . .
     ..,.                                          ~-
     0                                                 (v       0
     0
     0
     --.I
                                                       '        ~
     ..,.I
     (A)
     ....
     a,
     l.H
     u>




                 c;
             u
                                           r-,

     --          0                      (
                 0
                                       I
                 3                     (
     --
